DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 	Claim 1 is currently amended. Claims 1, 5, 7-11 and 16-22 are pending review in this action. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2010/0304225, hereinafter Pascaly, with evidence from J. Chem. Phys, 122, 184512, hereinafter Shirota. 
Regarding claim 1, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]).  The method includes adding a functionalized ionic liquid to the cyclic carbonate solvent ethylene carbonate (EC) (paragraphs [0031, 0033, 0034, 0038, 0039, 0054, 0071, 0072]).  Pascaly teaches a variety of ionic liquids (Table 4).  Each of them comprises molecules, which contain a single anion and a single cation.  The anion may be an imide or a sulfonate (Table 4).  The cation may be a 5-membered heterocyclic ring having 1 or 2 heteroatoms (N) as a ring member. The N is substituted with an alkoxyalkane (3393Table 4). 
In a specific example, Pascaly teaches that the ionic liquid is [(MeOE)MePy][TFSI] (paragraphs [0114-0118] and Table 4). In this ionic liquid, the anion is an imide and the organic cation is a 5-membered heterocyclic ring having 1 heteroatom (N) as a ring member. The N is substituted with an alkoxyalkane (see structure below). 

    PNG
    media_image1.png
    105
    281
    media_image1.png
    Greyscale



[AltContent: textbox (Figure 1 - The ionic liquid taught by Pascaly. The structure is reproduced from Pascaly's Table 4.)]


In a specific composition, the electrolyte includes 5 ml of [(MeOE)MePy][TFSI] and 7.5 ml of a mixture of EC and dimethyl carbonate (DMC). EC and DMC are mixed at a 70:30 ratio by volume (paragraph [0115] and Table for Fig. 13). Based on this, it can be calculated that EC is present at 5.25 ml. The density of [(MeOE)MePy][TFSI] is 1EOM+/NTf2-) and the density of EC is 1.32 g/ml. Based on this, it can be calculated that the ratio of the ionic liquid [Et3S][TFSI] to EC is just under 1. 
Pascaly does not report on the melting point and the crystallization point of the mixture.  However, given that Pascaly’s teaching satisfies the limitations of claim 1 and is therefore identical and/or substantially the same, it is expected that the claimed reduction in the melting point and the crystallization point is present in Pascaly’s mixture.
	Regarding claim 5, Pascaly teaches the cyclic carbonate ethylene carbonate (paragraph [0115] and Table for Fig. 13).  
	Regarding claim 7, Pascaly teaches a method of forming an electrolyte for a lithium ion battery.  The electrolyte includes a mixture of ethylene carbonate, an organic co-solvent, an ionic liquid and an alkali metal salt (paragraphs [0001, 0115-0117]).  
	The electrolyte includes the solvent ethylene carbonate, the co-solvent DMC (dimethyl carbonate - an open-chain carbonate), the alkali metal salt LiTFSI with a concentration of 0.5M, and an ionic liquid. The ratio by weight of EC to the ionic liquid is just under 1 (paragraph [0115-0117] and Table for Fig. 13).  
	Given that the composition of the electrolyte satisfies the claimed limitations, absent evidence to the contrary, it is expected that it has the claimed property of a liquidus range extending to at least -50°C.
	Regarding claim 8, Pascaly teaches the alkali metal salt LiTFSI, which includes the cation Li+ (paragraph [0117] and Table for Fig. 13).  
claim 9, Pascaly teaches that LITFSI is present at a concentration of 0.5M (Table for Fig. 13).  
	Regarding claim 10, Pascaly teaches the cyclic carbonate ethylene carbonate (paragraph [0115] and Table for Fig. 13).  
	Regarding claim 11, Pascaly teaches the organic co-solvent DMC (dimethyl carbonate), which is an open-chain carbonate (paragraph [0115] and Table for Fig. 13).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0304225, hereinafter Pascaly as applied to claim 7 above, and further in view of U.S. Pre-Grant Publication No. 2005/0147889, hereinafter Ohzuku.
	Regarding claim 16, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]). 
	Pascaly does not explicitly discuss a positive electrode and a negative electrode.
	It is well-known in the art that a lithium secondary battery includes a positive electrode and a negative electrode - see, e.g. Ohzuku (paragraphs [0128-0131]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a positive electrode and a negative electrode for the purpose of constructing the lithium secondary battery taught by Pascaly.
 claim 17, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]). 
	Pascaly does not explicitly discuss the positive electrode active material of the battery.
Ohzuku teaches a lithium-ion battery having an electrolyte which includes an ionic liquid and EC (Table 5). Ohzuku teaches that the positive electrode active material is a lithium metal oxide with a potential of 3.6 V vs lithium (paragraphs [0073, 0130]). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a positive electrode with an active material that is a lithium metal oxide with a potential of 3.6 V vs lithium without undue experimentation and with a reasonable expectation of success.
Regarding claim 18, Pascaly teaches a method of forming an electrolyte for a lithium secondary battery (paragraph [0001]). 
	Pascaly does not explicitly discuss the negative electrode active material of the battery.
Ohzuku teaches a lithium-ion battery having an electrolyte which includes an ionic liquid and EC (Table 5). Ohzuku teaches that the negative electrode active material is lithium titanate (paragraph [0131]).  
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form a negative electrode including lithium titanate without undue experimentation and with a reasonable expectation of success.
claim 19, Pascaly teaches the alkali metal salt LiTFSI, which includes the cation Li+ (paragraph [0017] and Table for Fig. 13).  
	Regarding claim 20, Pascaly teaches that LITFSI is present at a concentration of 0.5M (Table for Fig. 13).  
Regarding claim 21, Pascaly teaches the cyclic carbonate ethylene carbonate (paragraph [0115] and Table for Fig. 13).  
	Regarding claim 22, Pascaly teaches the organic co-solvent DMC (dimethyl carbonate), which is an open-chain carbonate (paragraph [0115] and Table for Fig. 13).  

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Pascaly reference has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724